Exhibit 10.49
 
 
[image00028.jpg]
 
Progenics Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Fax: (914) 789-2817
(914) 789-2800
www.progenics.com

 
 
November 12, 2015


[*]


Re:  Offer of Employment


Dear Patrick:


This letter is to confirm our offer to you for the position of Senior Vice
President and CFO, reporting to Mark Baker, Chief Executive Officer of Progenics
Pharmaceuticals, Inc.  This position includes the following compensation and
benefits package:


Starting Salary and Payday: $14,583.34 semi-monthly ($350,000 per year).  Payday
is the 15th and the last day of each month.


Equity Participation:  You may be granted an option to purchase 125,000 shares
of Progenics' Common Stock.  This grant is subject to approval by the
Compensation Committee of the Company's Board of Directors at its next meeting. 
The exercise price of the option will be the closing price per share of
Progenics' Common Stock on the day the option is granted.  The option will
expire ten years from the date of grant and will be subject to the terms of the
Company's Stock Incentive Plan.  You will receive an option agreement setting
forth the specific terms of your option grant.


Annual Bonus Plan:  You will be eligible to participate in the Company Bonus
Plan.  Bonuses are based on corporate and Individual Goal achievement.  Your
annual target bonus is 35%.


Benefits:  Participation in Progenics' Medical, Dental, Vision, 401(k), and
other benefit plans that are available for all professional employees.  The
Company currently matches 50% of employee's 401(k) contributions between 1% and
10% of compensation.


You will accrue 20 days of Paid Time Off (PTO) per year, prorated your first
year from your start date.


Tuition Reimbursement:  Reimbursement for tuition for all pre-approved course
work at accredited institutions as described in the Company's Employee Resource
Guide.


Performance and Salary Reviews:  Your performance will be assessed under our
normal performance management cycle.  You will receive a performance and salary
review at the end of each calendar year.


Immigration Law:  The Immigration Reform and Control Act of 1986 (IRCA) requires
that Progenics, like all employers, verify the employment authorization of every
employee hired in order to determine if the individual is legally authorized to
work in the United States.  The verification process requires that all new
employees complete and sign an Employment Eligibility Verification Form (Form
I-9) certifying United States citizenship or authorization to work in the United
States.  It also requires that employers examine specific documents that the
employee must provide within two days of starting work or within twenty days if
proof is presented that request has been made to the appropriate agency for the
necessary documents.



--------------------------------------------------------------------------------

 
[image00028.jpg]
 
Progenics Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Fax: (914) 789-2817
(914) 789-2800
www.progenics.com

 
 
As we have explained, the above offer is contingent on your successful
completion of full background verification, verification of your previous
income, and the signing of the enclosed statements of basic information about
which all new employees ought to be aware.  This offer does not constitute a
contract of employment.  Please confirm your acceptance of this offer by signing
and dating this letter and returning it to the Senior Manager, Human Resources,
marked Personal & Confidential.  I look forward to your joining Progenics on or
before November 16, 2015.


Very truly yours,






/s/ Mark R. Baker
Mark R. Baker
Chief Executive Officer
Progenics Pharmaceuticals, Inc. 
 




I confirm my acceptance of employment with Progenics Pharmaceuticals, Inc.
subject to the terms and conditions of employment as set forth herein.


 
 
 
 
 
 
/s/ Patrick Fabbio
 
November 12, 2015
 
Patrick Fabbio      
 
Date
 


--------------------------------------------------------------------------------

 
[image00028.jpg]
 
Progenics Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Fax: (914) 789-2817
(914) 789-2800
www.progenics.com

 

 
Employment Information for New Employees


Attached are the following documents which describe important conditions of
employment with Progenics Pharmaceuticals, Inc.  It is important that you
carefully review each document and initial, sign and witness in the spaces
provided.  The original documents are to be returned to Human Resources.


-
Employee Invention Assignment and Confidentiality Agreement

-
Employee Non-Competition and Non-Solicitation Agreement

--------------------------------------------------------------------------------

 
[image00028.jpg]
 
Progenics Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Fax: (914) 789-2817
(914) 789-2800
www.progenics.com

 
 
EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT
 
Name:  Patrick Fabbio
Employment Date:  On or before November 16, 2015


In consideration of my employment, continued employment and the salary/wages
paid to me by Progenics Pharmaceuticals, Inc. or any of its parent, subsidiary
or affiliate companies (all hereafter collectively called "Progenics") and other
good and valuable consideration, I understand and agree to the following
provisions for the protection of Progenics' property rights and for the
protection of the rights of others who have entrusted Progenics with
confidential proprietary information:


1.  Disclosure to Progenics.  I agree to disclose fully and promptly to
Progenics all proprietary rights (the expression "proprietary rights" means all
intellectual and physical work product having actual or potential value to
Progenics including inventions, whether or not patentable and whether or not
tested or reduced to practice, discoveries, ideas, conceptions, developments,
designs, works of authorship, trade secrets, know-how and tangible expressions,
whether or not copyrightable, and whether or not relating to human
pharmaceutical research and development, molecular biology, virology,
immunology, biochemistry, data processing, computer software systems, programs
or procedures) developed, conceived, reduced to practice or learned by me solely
or jointly with others, at any time during the term of my employment and for a
period of two years thereafter, and which proprietary rights  relate to the
actual or anticipated business activities of Progenics,  result from, or are
suggested by, work which I do for Progenics,  are funded in whole or in part by
Progenics, or  result from any use of premises, equipment or property (tangible
or intangible) owned, leased, licensed or contracted for by Progenics.  I agree
to make and maintain written records of the aforesaid proprietary rights and to
submit promptly the same, and supplemental oral disclosure, to my superiors at
Progenics.


2.  Ownership of Proprietary Rights.  I acknowledge and agree that Progenics
shall own, and I agree to assign and hereby do assign to Progenics, the entire
right, title and interest in and to all proprietary rights embraced by Paragraph
1 above.  I further agree to execute all papers, and otherwise to provide all
requested assistance, at Progenics' expense, during and subsequent to my
employment, to enable Progenics or its nominees to perfect and enforce its
proprietary rights including, without limitation, obtaining such patents,
copyrights and other legal protection as it may desire, in any country.


3.  Confidentiality.  I agree to preserve in confidence and not to use, to
publish, or to otherwise disclose to, either during or subsequent to my
employment, without the prior written permission of Progenics, all confidential
proprietary rights or any knowledge, information or materials about the
products, services, know-how, research and development, customers, business
plans of Progenics or any confidential information about financial matters,
marketing, pricing, compensation or any other confidential information of
Progenics, its customers, or others from whom Progenics has received information
under obligations of confidence (collectively, "Confidential Information").

--------------------------------------------------------------------------------

 
[image00028.jpg]
 
Progenics Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Fax: (914) 789-2817
(914) 789-2800
www.progenics.com

 
 
Notwithstanding the foregoing paragraph, any restriction on your use,
publication or disclosure of Confidential Information shall not apply to any
information:  (a) that is in or subsequently enters the public domain through no
fault of yours or any person affiliated with you in any manner; (b) that you
have received or subsequently receive from a third party under no duty of
confidentiality to Progenics; and (c) solely with respect to disclosure of such
information, that you are required to disclose pursuant to an order of a court
of competent jurisdiction or another government agency having appropriate
authority, provided that in such event you promptly notify Progenies of such
requirement, and cooperate in all respects with Progenies in any effort to
contest or limit the scope of the disclosure.  The provisions of the foregoing
clause (c) shall apply only for the purposes of each particular order where
disclosure is required.


4.  Termination of Employment.  In the event of the termination of my employment
at Progenics, whether or not such termination is voluntary, I will deliver
promptly to my superior at Progenics all documents which relate to the business
activities of Progenics, and all materials and things which belong to or have
been entrusted by others to Progenics including, without limitation, all
physical embodiments of any proprietary rights of Progenics.


5.  Confidential Information of Others.  I agree not to disclose to Progenics,
or to use in my work at Progenics any confidential information belonging to
others, or any prior inventions made by me which Progenics is not entitled to
learn of or use.  I represent that the inventions identified in the /s/ N/A  
pages I attach hereto constitute all of the unpatented inventions which I have
made prior to my employment at Progenics, which inventions shall be excluded
from this agreement.  (It is only necessary to list the title of such inventions
and the purpose thereof.)  If there are no such unpatented inventions, employee
initials here:   /s/ PF  .


6.  Prior Agreements.  I represent that I have attached hereto a copy of any
agreement (such as a prior employment agreement) which affects my ability to
comply with the terms of this agreement.  If there is no such agreement,
employee initials here:    /s/ PF  .


7.  Miscellaneous.  This agreement shall be binding on my executors,
administrators, heirs, legal representatives or assigns, and may not be modified
except in writing with the approval of an officer of Progenics.  If any
provision of this agreement is determined to be illegal or unenforceable,
because of the duration thereof or the area or scope covered, I hereby request
any court making such determination to reduce the duration, area and/or scope so
that in its reduced form such covenant shall be enforceable and I agree that in
such event all remaining provisions shall remain in full force and effect.


8.  Governing Law.  The validity, interpretation and performance of this
Agreement shall be governed according to the laws of the State of New York
applicable to agreements made and to be performed entirely in that state,
without reference to any conflict of laws rules or principles.






/s/ Patrick Fabbio          
                                                                                                                                                         Date:  
November 12, 2015             
Patrick Fabbio
 
 
2


--------------------------------------------------------------------------------

 
[image00028.jpg]
 
Progenics Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Fax: (914) 789-2817
(914) 789-2800
www.progenics.com

 
EMPLOYEE NON-COMPETITION AND NON-SOLICITATION AGREEMENT


Name:  Patrick Fabbio
Employment Date:  On or before November 16, 2015


In consideration of my employment, continued employment and the salary/wages
paid to me by Progenics Pharmaceuticals, Inc. or any of its parent, subsidiary
or affiliate companies (all hereafter collectively called "Progenics") and other
good and valuable consideration, I understand and agree to the following
provisions for the protection of Progenics:


1.  Non-Competition.  In the event of the termination of my employment at
Progenics, to the extent that such termination is voluntary, I will not for a
period of one (1) year accept a consulting engagement or employment with a
company or other entity engaged in the development, production, marketing or
sale of products or services that directly compete or, upon commercialization,
would directly compete with products of the Company being developed (so long as
such development has not been abandoned), marketed or sold at the time of
termination, without written permission from Progenics.  Such permission will
not be unreasonably withheld in those instances where such employment does not
involve risk of use or disclosure of any Confidential Information which I may
acquire during the course of my employment with Progenics.  As used herein, the
term "Confidential Information" refers to all confidential proprietary rights or
any knowledge, information or materials about the products, services, know-how,
research and development, customers, business plans of Progenics or any
confidential information about financial matters, marketing, pricing,
compensation or any other confidential information of Progenics, its customers,
or others from whom Progenics has received information under obligations of
confidence.


2.  Non-Solicitation.  During the term of my employment and for a period of two
(2) years thereafter I will not solicit or attempt to induce, directly or
indirectly, any employee of Progenics to accept a consulting engagement or
employment.


3.  Miscellaneous.  This agreement shall be binding on my executors,
administrators, heirs, legal representatives or assigns, and may not be modified
except in writing with the approval of an officer of Progenics.  If any
provision of this agreement is determined to be illegal or unenforceable,
because of the duration thereof or the area or scope covered, I hereby request
any court making such determination to reduce the duration, area and/or scope so
that in its reduced form such covenant shall be enforceable and I agree that in
such event all remaining provisions shall remain in full force and effect.


4.  Governing Law.  The validity, interpretation and performance of this
Agreement shall be governed according to the laws of the State of New York
applicable to agreements made and to be performed entirely in that state,
without reference to any conflict of laws rules or principles.


 
/s/ Patrick Fabbio          
                                                                                                                                                         Date:  
November 12, 2015             
Patrick Fabbio
